DETAILED ACTION
This FINAL action is responsive to the amendment filed on 11/23/2020 and IDS filed 9/25/2020. 

In the application Claims 1, 3-6, 8-12 and 14-23 are pending. Claims 2, 7 and 13 were canceled. Claims 21-23 are new. Claims 1, 12 and 20 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 




Withdrawn Rejections
The 35 U.S.C. 102(a)(1) rejections of claims 1-19 with cited reference of Siu (U.S. Pub 2013/0246963) has been withdrawn in light of the amendment.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2020 has been entered, and considered by the examiner.



Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	
7.	Independent Claims 1, 12 and 20 and consequently the dependent claims, remain provisionally rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over claims 1, 11 and 16 of application 15455816 now U.S. 10,346,530  herein ‘530. Although the conflicting claims are not identical, they are not patentably distinct from each other because the two applications describes sharing location based book information.	
Claim 1 (see claim 1 of ‘530);
Claim 12 (see claim 16 of ‘530);
Claim 20 (see claim 11 of ‘530);
The instant application is different in that it claims broader process that excludes the hyperlinking features of the ‘530 application while for claim 20 excludes the embedding and parsing from the body field with reference to a “note object”. At the time of the invention it would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have omitted claim elements resulting in a broader scope.

	


Response to Arguments
8.	Applicant’s arguments filed 11/23/2020 has been considered but are moot in view of the withdrawn rejections, however the obvious double patenting rejection remains. 


Conclusion
References Cited
9.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lee (U.S. Pub 2008/0195454) discloses “Systems For Collaborating Within A Shared Electronic Calendar”
Lehmann et al. (U.S. Pub 2011/0125545) discloses “Computer Implemented Method For Integrating Services In A Calendar Application Via Meeting Request Emails”
Lehmann et al. (U.S. Pub 2011/0137929) discloses “Computer Implemented Method For Integrating Services In A Calendar Application Via Web Services”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
2/26/2021